Citation Nr: 1615915	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  13-09 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1965 to October 1967.  His decorations included the Vietnam Service Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In February 2016, the Veteran appointed the Iowa Department of Veterans Affairs as his representative.  That action had the effect of revoking the prior appointment in favor of Veterans of Foreign Wars of the United States.  See 38 C.F.R. § 14.631(f) (2015).


FINDINGS OF FACT

1.  The Veteran has a bilateral hearing loss disability that is at least as likely as not attributable to service.

2.  The Veteran has tinnitus that is at least as likely as not attributable to his hearing loss.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an award of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to establish service connection for bilateral hearing and tinnitus.  He maintains that both disabilities can be attributed to in-service noise exposure.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of: (1) a current disability; (2) in-service incurrence or aggravation of an injury or disease; and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Specific to claims for service connection for hearing loss, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

Every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).  Only those conditions recorded in examination reports can be considered as "noted," 38 C.F.R. § 3.304(b) (2015), and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1) (2015).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service-the second step necessary to rebut the presumption of soundness-a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2014).  If the presumption of sound condition is not rebutted, "the veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the veteran's entry into service.  Id.; 38 C.F.R. § 3.322 (2015).

Under applicable law, disability which is proximately due to or the result of a service-connected disease or injury shall also be service connected.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

In the present case, there is no dispute that the Veteran has a current bilateral hearing loss disability as defined by VA.  The reports of November 2010 and November 2012 VA audiology examinations clearly reflect, among other things, that he has Maryland CNC speech discrimination scores of less than 94 percent, bilaterally.  The reports also reflect that he suffers from tinnitus.

Nor is there any real dispute that the Veteran was exposed to hazardous noise during service.  The record clearly reflects that his military occupational specialty was construction machine operator.  He has stated that he was exposed to excessive noise from heavy machines and equipment during service, and his statements in that regard are wholly consistent with the circumstances of his service.
 
As to the nexus, or link, between the Veteran's bilateral hearing loss disability and service, the Board notes, as an initial matter, that, although not "noted" at the time, it appears from the record that the Veteran may have had some degree of hearing loss at the time of his induction.  For service department examinations conducted on October 31, 1967 or earlier, VA assumes that audiometric testing was conducted using ASA (American Standards Association) measurements and converts the results of such testing to current ISO (International Standards Organization) measurements.  Applying that conversion to this data, the report of the October 1965 examination reflects that he had an ISO puretone threshold of 45 decibels in his right ear at 6000 Hertz, and ISO puretone thresholds of 25 decibels in his left ear at 3000, 4000, and 6000 Hertz.  See, e.g., Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (indicating that thresholds above 20 decibels are indicative of at least some degree of hearing loss).  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

However, the evidence does not clearly and unmistakably establish the absence of in-service aggravation.  A comparison of the results of the Veteran's audiometric testing at induction to that obtained at separation in October 1967 reveals an upward shift of 5, 10, and 10 decibels at 500, 1000, and 2000 Hertz, bilaterally, and an upward shift of 15 decibels at 4000 Hertz in the right ear.  Although the record contains medical opinion evidence to the effect many or all of these upward shifts are not clinically significant, a private audiologist observed in an April 2013 report, in effect, that a complete assessment of the Veteran's auditory acuity at the time of his separation from service was frustrated by the lack of speech discrimination data and puretone threshold data for frequencies above 4000 Hertz, bilaterally.  The Board notes, in addition, that no puretone data were recorded at separation at 3000 Hertz.  Under the circumstances, given the gaps in record, the Board cannot conclude that the lack of in-service aggravation has been undebatably demonstrated so as to rebut the presumption of soundness.  Consequently, the Veteran's claim must be analyzed on the basis of service incurrence.  See Wagner, supra.

In this regard, the Board notes that there are six medical opinions of record that speak to the issue of the nexus, or link, between the Veteran's hearing loss disability and service.  In addition to the April 2013 report from the private audiologist, noted above, there are three VA opinions (from an audiologist, dated in November 2010, and from an audiologist and a physician's assistant, both dated in November 2012) and two additional private opinions (dated in March 2011 and November 2011).  Of these five, both private opinions link the Veteran's hearing loss to service; two VA opinions reject such a link; and one VA opinion concludes that the Veteran's right ear hearing loss should be service connected, while the left ear should not.

The Board has reviewed each of these opinions, and finds that none of them, standing alone, is entirely satisfactory.  The November 2010 examiner rendered an unfavorable opinion based on a finding that the Veteran's auditory acuity was within normal limits at the time of his separation from service.  However, inasmuch as the Veteran had puretone thresholds of 25 decibels at 2000 and 4000 Hertz, bilaterally (when the data is converted to ISO units), the examiner's finding with respect to normal acuity conflicts with Hensley.  The March 2011 private opinion contains conclusions without any indication that the available in-service audiometric data were reviewed; the November 2011 private report is based on a misguided comparison that relies on audiometric test results obtained during the Veteran's pre-induction examination in September 1964, rather than his induction examination in October 1965; and the November 2012 VA opinions are based on the assumption that all, or part, of the Veteran's in-service audiometric data were recorded in ISO units, even though all of the data were recorded prior to October 31, 1967.

Nevertheless, the Board finds that the evidence, considered in its totality, supports the Veteran's claims.  As noted, the Veteran had at least some degree of bilateral hearing loss at the time of his separation from service, as set out in Hensley.  He also has a current, bilateral hearing loss disability, as defined by VA regulation.  The conclusion that his right ear hearing loss should be service connected, as set out in the opinion from the November 2012 VA audiologist, appears to be well supported, inasmuch as the in-service audiometric data reflect an upward shift of 15 decibels in the right ear at 4000 Hertz from induction to separation, irrespective of whether ASA or ISO units are presumed.

The Board acknowledges, as noted above, that the November 2012 VA audiologist suggested that the left ear should not be service connected due to absence of medically significant in-service threshold shifts in that ear.  However, the examiner's conclusions in that regard must be viewed in light of the fact that the testing done at the time of the Veteran's separation from service did not include any data at 3000 or 6000 Hertz, which frustrates any comparison to the data obtained at those frequencies at induction.

As noted previously, it is undisputed that the Veteran was exposed to hazardous levels of noise during service and that he has a current hearing loss disability.  Moreover, multiple examiners have opined, in effect, that the Veteran's pattern of hearing loss is consistent with noise exposure.  Under the circumstances, the Board finds that the criteria for an award of service connection for bilateral hearing loss have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.

The evidence also supports an award of service connection for tinnitus.  The November 2010, November 2012, and April 2013 examiners all opined that it is at least as likely as not that the Veteran's tinnitus is a symptom associated with his hearing loss.  Those opinions are uncontradicted on the record.  As such, the criteria for an award of service connection for tinnitus have been satisfied.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


